Title: Thomas Jefferson to Gideon Granger, 9 March 1814
From: Jefferson, Thomas
To: Granger, Gideon


          Dear Sir Monticello Mar. 9. 14.
          Your letter of Feb. 22. came to hand on the 4th instant. nothing is so painful to me as appeals to my memory on the subject of past transactions. from 1775. to 1809. my life was an unremitting course of public transactions, so numerous, so multifarious, and so diversified by places and persons, that, like the figures of a magic lanthern, their succession was with a rapidity which scarcely gave time for fixed impressions. add to this the decay of memory consequent on advancing years, and it will not be deemed wonderful that I should be a stranger as it were even to my own transactions. of some indeed I retain recollections of the particular, as well as general circumstances; of others a strong impression of the general fact, with an oblivion of particulars; but of a great mass, not a trace either general or particular remains in my mind. I have duly pondered the facts stated in your letter, & for the refreshment of my memory I have gone over the letters which passed between us while I was in the administration of the government, have examined my private notes, and such other papers as could assist me in the recovery of the facts, and shall now state them seriatim from your letter, and give the best account of them I am able to derive from the joint sources of memory and papers.
          ‘I have been denounced as a Burrite: but you know that in 1800 I sent Erving from Boston to inform Virginia of the danger resulting from his intrigues.’I well remember mr Erving’s visit to this state about that time, and his suggestions of designs meditated in the quarter you mention: but as my duties on the occasion were to be merely passive, he of course, as I
			 presume, addressed his communications more particularly to those who were free to use them. I do not recollect his mentioning you; but I find that in your letter to me of Apr. 26. 02. 04. you state your agency on that occasion, so that I have no reason to doubt the fact.
          ‘that in 1803.–4. on my advice, you procured Erastus Granger to inform DeWitt Clinton of the plan to elevate Burr in N. York.’here I do not recollect the particulars; but I have a general
			 recollection that Colo Burr’s conduct had already at that date rendered his designs suspicious; that being for that reason laid aside by his constituents as Vice President, and aiming to become the Governor of New York, it was thought advisable that the persons of influence in that state should be put in on their guard; and mr Clinton being eminent, no one was more likely to recieve intimations from us, nor any one more likely to be confided in for their communication than yourself. I have no doubt therefore of the fact,
			 and the less because in your letter to me of Oct. 9. 06. you remind me of it.
          About the same period, that is, in the winter of 1803.–4. another train of facts took place which altho’ not specifically stated in your letter, I think it but justice to yourself that I should state. I mean the intrigues which were in agitation, and at the bottom of which we believed Colo Burr to be; to form a coalition of the five Eastern states, with New York & New Jersey, under the new appellation of the seven Eastern states; either to overawe the Union by the combination of their power and their will, or by threats of separating themselves from it. your
			 intimacy with some of those in the secret gave you opportunities of searching into their proceedings, of which you made me daily and confidential reports. this intimacy to which I had such useful
			 recourse, at the time, rendered you an object of suspicion with many as being yourself a partisan of Colo Burr, and engaged in the very combination which you were faithfully employed in defeating. I never failed to justify you to all those who brought their suspicions to me, and to
			 assure them of my
			 knolege of your fidelity. many were the individuals, then members of the legislature, who recieved these assurances from me, and whose apprehensions were thereby quieted. this first project of
			 Colo Burr having vanished in smoke he directed to the Western country those views which are the subject of your next article.
          ‘that in 1806 I communicated by the first mail after I had gained knolege of the fact, the supposed plans of Burr in his Western expedition; upon which communication your council was first called together to take measures in relation to that subject.’—not exactly on that single communication.
			 on the 15th and 18th of Sep. I had recieved letters from Colo George Morgan, and from a mr Nicholson of N. York suggesting in a general way the maneuvres of Colo Burr.
			 similar information came to the Secretary of state from a mr Williams of N. York. the indications however were so vague
			 that I only desired their increased attention to the subject, and further communications of what they should discover.
			 your letter of Oct. 16.
			 conveying the communications of Genl Eaton to yourself and to mr Ely gave a specific view of the objects of this new conspiracy, and corroborating our previous information, I called the Cabinet together, on the 22d of Oct. when specific measures were adopted for meeting the dangers threatened in the various points in which they might occur. I say your letter of Aug. Oct. 16. gave this information, because it’s date with the circumstance of it’s being no longer on my files induce me to infer it was that particular letter, which having been transferred to the
			 bundle of the documents of that conspiracy, delivered to the Attorney General, is no longer in my possession.
          Your mission of mr Pease on the route to New Orleans, at the time of that conspiracy, with powers to see that the mails were expedited, & to dismiss at once every agent of the Post office whose fidelity could be justly doubted, and to
			 substitute others on the spot was a necessary measure, taken with my approbation; and he executed the trusts to my satisfaction.
			 I do not know however that my subsequent appointment of him to the
			 office of Surveyor General was influenced, as you suppose, by those services. my motives in that appointment were my personal knolege of his mathematical qualifications, and satisfactory
			 informations
			 of the other parts of his character.
          With respect to the dismission of the prosecutions for sedition in Connecticut, it is well known to have been a tenet of the republican portion of our fellow citizens, that the Sedition law was contrary to the Constitution and therefore void. on this ground I
			 considered it as a nullity wherever I met it in the course of my duties; and on this ground I directed Nolle Prosequis in all the prosecutions which had been instituted under it.
			 and as far as
			 the
			 public sentiment can be inferred from the occurrences of the day, we may say that this opinion had the sanction of the nation. the prosecutions therefore which were afterwards instituted in Connecticut, of which two were against printers, two against preachers, and one against a judge, were too inconsistent with this principle to be permitted to go on. we were bound to administer to others
			 the same measure of law, not which they had meted to us, but we to ourselves, and to extend to all equally the protection of the same constitutional principles. these prosecutions too were
			 chiefly
			 for charges against my self, and I had from the beginning laid it down as a rule to notice nothing of the kind. I believed that the long course of services in which I had acted on the public
			 stage,
			 and under the eye of my fellow citizens, was furnished better evidence to them of my character and principles than the angry invectives of adverse partisans in whose eyes the very acts most approved by the  majority were subjects of the greatest demerit and censure. these prosecutions against them therefore were to be dismissed as a matter of duty. but I wished it to be done with all possible
			 respect to the worthy citizens who had advised them, and in such way as to spare their feelings which had been justly irritated by the intemperance of their adversaries. as you were of that state
			 and
			 intimate with these characters, the business was confided to you, and you executed it to my perfect satisfaction.
          These I think are all the particular facts on which you have asked my testimony; and I add with pleasure, and under a sense of duty the declaration that the increase of rapidity in the movement of the mails which had been vainly attempted before, were readily undertaken by you on your entrance into office, and zealously and effectually carried into execution: and that the affairs of the office were conducted by you with ability and diligence, so long as I had opportunities of observing them.
          With respect to the first article mentioned in your letter, in which I am neither concerned nor consulted, I will yet as a friend volunteer my advice. I never knew any thing of it, nor would ever listen to such gossiping trash. be assured, my dear Sir, that the dragging such a subject before the public will excite universal reprobation, and they will drown in their indignation all the solid justifications which they would otherwise have recieved and weighed with candor. consult your own experience, reflect on the similar cases which have happened within your own knolege, and see if ever there was a single one in which such a mode of recrimination procured favor to him who used it. you may give pain where perhaps you wish it; but be assured it will react on yourself with double tho’ delayed effect; and that it will be one of those incidents of your life on which you will never reflect with satisfaction. be advised then; erase it even from your memory, and stand erect before the world on the high ground of your own merits, without stooping to what is unworthy either of your or their notice. remember that we often repent of what we have said, but never of that which we have not. you may have time enough hereafter to mend your hold, if ever it can be mended by such matter as that. take time then, and do not commit your happiness and public estimation by too much precipitancy. I am entirely uninformed of the state of things which you say exists, and which will oblige you to make a solemn appeal to the nation, in vindication of your character. but whatever that be, I feel it a duty to bear testimony to the truth; and I have suggested with frankness other considerations occurring to myself, because I wish you well, & I add sincere assurances of my great respect and esteem.
          Th:
            Jefferson
        